FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D18-1324
                  _____________________________

FLORIDA DEPARTMENT OF
CORRECTIONS and MARK S.
INCH, as Secretary of Florida
Department of Corrections,

    Appellants,

    v.

MIAMI HERALD MEDIA COMPANY,
publisher of The Miami Herald,
JULIE BROWN, and CASEY
FRANK,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

                         August 9, 2019


WINOKUR, J.

     The Florida Department of Corrections (DOC) appeals the
trial court’s final order finding that the Miami Herald 1

    1 The Appellees are the Miami Herald Media Company and
two of the newspaper’s journalists, Julie Brown and Casey Frank.
This opinion will refer to the Appellees collectively as the Miami
Herald.
established good cause to grant the newspaper access to
requested prison video recordings. We reverse and find that the
trial court abused its discretion in light of the Miami Herald’s
admission that it no longer needed the footage.

                                I.

     In August 2015, the Miami Herald made separate public
records requests asking DOC for specific video footage depicting
the area around an inmate’s cell at the Suwannee Correctional
Institution (the Suwannee footage) and the outside shower area
of an inmate dorm at Sumter Correctional Institution (the
Sumter footage).

    DOC denied both requests, stating that the requested video
recordings were confidential and exempt from Florida’s public
records laws. Specifically, DOC claimed that the footage fell
under the “security plan” exemption to Florida’s public disclosure
laws. §§ 119.071(3)(a) & 281.301(1), Fla. Stat. As a result, the
Miami Herald filed a complaint seeking injunctive and
mandamus relief requesting that the trial court compel DOC to
produce the footage. After reviewing the video footage in camera
and conducting hearings on the matter, the trial court issued an
order finding that the videos fell within the security plan
exemption and were exempt from public disclosure.

     In April 2016, the Miami Herald filed a motion for
reconsideration asking that the trial court reassess its order due
to the legislature’s then-recent amendments to sections
119.071(3)(a)3.d. and 281.301(2)(d) providing for a “good cause”
exception to an exemption from public disclosure. Specifically, the
Miami Herald argued that its goal of gathering information
regarding inmate treatment at state prisons and reporting it to
the public constituted good cause. DOC denied that the
newspaper provided sufficient good cause to warrant disclosure of
the footage and reiterated its security concerns over its release.

     In May 2017, the trial court granted the Miami Herald’s
motion for reconsideration noting the “awards [Miami Herald
journalist Julie Brown] has received for her reporting on Florida’s
prisons” and concluding that “[d]isclosure of the video recordings

                                2
in this case, combined with the extremely important right of
freedom of the press, in my opinion constitutes good cause.” At a
subsequent hearing, the Miami Herald advised the trial court
that it would no longer wanted the videos as they were no longer
newsworthy.

     In February 2018, the trial court issued its Final Order
noting that the Miami Herald no longer wanted copies of the
security footage, but still found that the newspaper had shown
good cause to satisfy the exception to the public disclosure
exemption laws. As a result, the trial court ruled that DOC was
legally obligated to provide the Miami Herald access to the
videos.

                                 II.

     Records related to the physical security of a State
correctional facility are exempt from disclosure under Florida’s
public records and safety and security services laws. 2 The
applicable statutes provide exceptions to exemption, and in 2016,
the Legislature added a provision to the exceptions permitting
disclosure “[u]pon a showing of good cause before a court of
competent jurisdiction.” Ch. 2016-178, §§ 1 and 2, Laws of Fla.
(codified at § 119.071(3)(a)3.d.; § 281.301(2)(d), Fla. Stat.).

    2 Section 119.071(3)(a), Florida Statutes exempts from public
disclosure “[r]ecords, information, photographs, audio and visual
presentations . . . relating directly to the physical security or
firesafety of [a] facility” owned or leased by the State of Florida or
any of its political subdivisions, as well as private property owned
or leased by an agency. Similarly, section 281.301(1), Florida
Statutes exempts “[i]nformation relating to the security or
firesafety systems for any property owned by or leased to the
state or any of its political subdivisions, and information relating
to the security or firesafety systems for any privately owned or
leased property which is in the possession of any agency” from
disclosure under section 119.07(1), Florida Statutes.




                                  3
     The Fourth District recently addressed the application of
this “good cause” exception. State Attorney’s Office of Seventeenth
Judicial Circuit v. Cable News Network, Inc., 251 So. 3d 205, 207
(Fla. 4th DCA 2018). The case involved several media outlets that
requested surveillance footage from Marjory Stoneman Douglas
High School depicting the mass shooting that occurred there on
February 14, 2018 (the Parkland shooting). Id. at 207-09. On
appeal, the Fourth District affirmed the trial court’s ruling that
the media had shown “good cause” and that disclosure was
necessary “because the narrative provided by ‘the authorities’
[was] confusing and has shifted and changed over time” noting
that “the footage reveals the conduct of public servants
‘discharging their assigned duties and responsibilities’” and how
the school’s security system “failed to protect the students and
staff” during the shooting. Id. at 215 (quoting Tribune Co. v.
Cannella, 438 So. 2d 516, 521 (Fla. 2d DCA 1983)).

     In particular, the court concluded that “the legislature
intended courts to apply a common law approach to ‘good cause,’
where meaning emerges over time, on a case-by-case basis, and
courts arrive at a desirable equilibrium between the competing
needs of disclosure and secrecy of government records.” Cable
News Network, Inc., 251 So. 3d at 214. Accordingly, whether
“good cause” exists depends “on the peculiar facts and
circumstances of each case” and that “the trial court is in the best
position to weigh the equities involved, and [its] exercise of
discretion will be overruled only upon showing of abuse.” Id.
(quoting Donhal v. Syndicated Offices Sys., 529 So. 2d 267, 269
(Fla. 1988) (emphasis added)).

     We are persuaded by the Fourth District’s analysis and
review the trial court’s Final Order for abuse of discretion. 3 A

    3 DOC argues that we should review the question de novo.
The case relied upon by DOC, however, does not pertain to the
public records and security laws at issue in this case nor does it
deal with the meaning of good cause, but rather the meaning of
the word “immediate” for purposes of the Administrative
Procedure Act. Sch. Bd. of Palm Beach Cty. v. Survivors Charter
Schs., Inc., 3 So. 3d 1220 (Fla. 2009). Cable News Network, Inc.,
                                 4
trial court abuses its discretion if its decision is “arbitrary,
fanciful, or unreasonable.” Payton v. State, 239 So. 3d 129, 131
(Fla. 1st DCA 2018) (citing Huff v. State, 569 So. 2d 1247, 1249
(Fla. 1990)).

                                III.

     DOC argues that the trial court’s articulation of “good cause”
is overly broad and eviscerates the “security plan” exemption to
Florida’s public records law. Specifically, DOC claims that the
Miami Herald simply cited the fact that an award-wining
journalist was seeking the videos as per se “good cause.” As a
result, the trial court’s ratification of Miami Herald’s position
effectively substitutes the legislature’s good cause exception for a
“press” exception. The Miami Herald argues that the trial court
weighed the factors and equities involved and after reviewing the
videos determined that good cause existed to support disclosure.

     DOC’s position is not entirely unfounded. While the Miami
Herald did argue that it “s[ought] access to the videos as part of
its process of gathering information about how inmates are
treated in our prisons and reporting it to the public,” it also
stated that its good cause was “self-evident,” referencing several
articles written by Julie Brown regarding state prisons and the
many awards she won. 4


in contrast, directly concerns appellate review of an order ruling
on this particular subsection.
    4In court, the Miami Herald essentially based its good cause
on Brown’s journalistic accolades:

         [MIAMI HERALD]: Our basis for the good cause is
    pretty simple, Judge. It’s Julie Brown. She has won
    multiple awards reporting on the prison system; the
    Department of Corrections and how things are
    operating. And we gave the Court a list of her awards
    and as well as copies of her articles.



                                 5
     Moreover, the Miami Herald filed ten articles with the trial
court all written by Brown, as well as an affidavit from Brown.
The affidavit did not indicate any specific information or reason
why the videos were needed. Brown simply reiterated her past
journalistic awards and the fact that the videos at issue are “for
the purpose of continuing our investigative reporting on Florida’s
prisons, and continuing to provide the public and the Legislature
information which can be used for further reforms of our prison
system.”

     The trial court did reason that access to the videos served a
vital public interest that the Miami Herald facilitated by its
reporting. We simply note that the Legislature’s addition of the
“good cause” exception could not have reasonably been meant to
create an exception satisfied by personal or institutional
notoriety.

     In any event, this Court need not decide whether the Miami
Herald satisfied the good cause exception, because it disavowed
any need for the footage. The newspaper explicitly informed the
trial court that it no longer sought the videos because the events
were no longer newsworthy and Brown was able to write an
article about the Sumter footage. Regardless of whether the
Miami Herald’s previously-offered reasons for disclosure met the
statutory standard, their contention that it no longer wanted the
videos because they were no longer newsworthy means that they
failed to show good cause sufficient to invoke the exception to
exemption. Thus, the Final Order’s finding of good cause was
unreasonable.

                               IV.

     Florida law allows for the public disclosure of materials that
otherwise would be exempted for security purposes if good cause
is shown. The Miami Herald extinguished any claim to good
cause when it unambiguously renounced its need for the video
footage. Therefore, the trial court abused its discretion by
compelling DOC to disclose the video recordings.

    REVERSED.


                                6
LEWIS and OSTERHAUS, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Candy L. Messersmith of Rumberger, Kirk & Caldwell, P.A.,
Orlando, for Appellants.

Sanford L. Bohrer and Scott D. Ponce, of Holland & Knight, LLP,
Miami, for Appellees.




                              7